PER CURIAM.
This is an appeal from a summary denial of a Rule 3.850 post-conviction relief motion. The appellant has raised issues which reasonably could be grounds for vacating one of his convictions and sentences on two counts of conspiracy to traffic in cannabis. See Epps v. State, 354 So.2d 441 (Fla. 1st DCA), cert. denied, 360 So.2d 1250 (Fla.1978); see also Arnold v. State, 578 So.2d 515 (Fla. 4th DCA 1991). In addition he challenges the points assessed for legal constraint, see Rule 3.701(d)(6), and a hiatus in the purported split sentence he received with respect to the several counts, see Segal v. Wainwright, 304 So.2d 446 (Fla.1974). The state contends that this was a negotiated plea, and the file below supports the summary denial. However, the portions of the record referred to do not show what the plea agreement was or how the scoresheet was calculated. We therefore remand to the trial court to hold an evidentiary hearing on all issues raised by the appellant or for attachment to the order of denial of all portions of the record that conclusively demonstrate that appellant is entitled to no relief.
DELL and WARNER, JJ., concur.
STONE, J., concurs specially with opinion.